DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 are objected to because of the following informalities:  In claim 3, on line 8, it appears that the words “paying out” are missing before the term “-side”, as this term has been used throughout the paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2018/0264844) in view of Kim et al. (KR 20170090865, hereafter Kim)
	With respect to claims 1 and 7, Sasaki teaches a ribbon transport mechanism provided in a tape printing apparatus, comprising: a paying out rotor (delivering-side drive shaft 34); a winding rotor (winding-side drive shaft 33); when a cartridge that includes a paying out core (ribbon delivering core 42) around which an ink ribbon (ink ribbon R) is wound and a winding core (ribbon winding core 43) that winds the ink ribbon paid out from the paying out core is attached to a cartridge mount section of the tape printing apparatus, the paying out rotor engaging with the paying out core and the winding rotor engaging with the winding core, (par. 24-27, Figs. 2-3) a transport motor (drive motor 51) that generates rotational power; and a transport gear train (power transmission mechanism 52) that receives the rotational power from the transport motor and transmits the received rotational power to both the paying out rotor and the winding rotor; the transport gear train including: a paying-out-side one-way clutch (second clutch mechanism 63) that, when the transport motor rotates in a first direction, suppresses the rotational power received from the transport motor from being transmitted to the paying out rotor and that, when the transport motor rotates in a second direction, permits the rotational power received from the transport motor to be transmitted to the paying out rotor, the second direction being opposite to the first direction; and a winding-side one-way clutch (first clutch mechanism 61) that, when the transport motor rotates in the first direction, permits the rotational power received from the transport motor to be transmitted to the winding rotor and that, when the transport motor rotates in the second direction, suppresses the rotational power received from the transport motor from being transmitted to the winding rotor. (par. 31-32, Figs. 4-5)
	Sasaki does not teach the paying-out-side one-way clutch and the winding-side one-way clutch are provided coaxially.
	However, it is known to arrange the elements of a transmission gear train in a variety of ways. For example, Kim teaches a first clutch gear 181 arranged coaxially with a second clutch gear 182. (pages 3-4) 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sasaki to include coaxial clutches, as taught by Kim, in order to provide a more compact arrangement of the gears.
	With respect to claim 2, Sasaki, as modified by Kim, teaches the paying-out-side one-way clutch and the winding-side one-way clutch are identical types of one-way clutches, and the paying-out-side one-way clutch and the winding-side one-way clutch are disposed in mutually opposite orientations. (Sasaki, par. 33-35)
	With respect to claim 3, Sasaki, as modified by Kim, teaches the transport gear train includes a drive gear that receives the rotational power from the transport motor and a clutch shaft that rotates together with the drive gear, the paying-out-side one-way clutch (Sasaki, second clutch mechanism 63) includes a paying-out-side inner ring member (Kim, first one way bearing 186) into which the clutch shaft is fitted and a paying-out-side outer ring member (Kim, first clutch gear 181) disposed on an outer circumference of the paying-out-side inner ring member, and the winding-side one-way clutch (Sasaki, first clutch mechanism 61) includes a winding-side inner ring member (Kim, second one way bearing 187) into which the clutch shaft is fitted and a winding-side outer ring member (Kim, second clutch gear 182) disposed on an outer circumference of the winding-side inner ring member. (Kim, pages 3-4)
With respect to claim 4, Sasaki, as modified by Kim, teaches the cartridge includes a platen roller (platen roller 44) that transports the ink ribbon between the paying out core and the winding core, the ribbon transport mechanism includes a platen rotor (platen drive shaft 32) that engages with the platen roller when the cartridge is attached to the cartridge mount section, and the transport motor includes a paying-out-side brake section that stops the paying-out-side outer ring member from rotating due to an idle torque of the paying out-side one-way clutch when the transport motor rotates in the first direction.
With respect to claim 5, Sasaki, as modified by Kim, teaches the cartridge includes a platen roller (platen roller 44) that transports the ink ribbon between the paying out core and the winding core, the ribbon transport mechanism includes a platen rotor (platen drive shaft 32) that engages with the platen roller when the cartridge is attached to the cartridge mount section, and the transport motor includes a winding-side brake section that stops the winding-side outer ring member from rotating due to an idle torque of the winding-side one-way clutch when the transport motor rotates in the second direction.
With respect to claim 6, Sasaki, as modified by Kim, teaches the cartridge includes a platen roller (platen roller 44) that transports the ink ribbon between the paying out core and the winding core, the ribbon transport mechanism includes a platen rotor (platen drive shaft 32) that engages with the platen roller when the cartridge is attached to the cartridge mount section and in the transport gear train, a number of points at which gears engage with one another between the transport motor and the paying-out-side one-way clutch or between the transport motor and the winding-side one-way clutch is equal to or smaller than a number of points at which gears engage with one another between the transport motor and the platen rotor. (Sasaki Figs. 4-5)

	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,399,036; US 6,637,957 and US 8,882,371 each teach an apparatus having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853